DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 
Appropriate correction is required.
Response to Amendment
The amendments filed 11/22/2021 have been entered. Claims 1-2,5-7,9-17 and 19-20 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Pugh does not disclose wherein the detecting unit comprises a thin film transistor, and the thin film transistor comprises an active layer having an electrical conductivity that changes with the water content. Examiner respectfully disagrees.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that Pugh is relied on to disclose the thin film transistor with an active layer (see Fig 4; Para [0072-0075]), while Gutierrez discloses electrodes that detect changing conductivity with water content (see Para [0033]). Thus, the combination is viewed to teach the detecting unit comprises a thin film transistor, and the thin film transistor comprises an active layer having an electrical conductivity that changes with the water content. For this reason the rejection under Gutierrez in view of Pugh is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,5-7,9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (US 2018/0246049, of record) in view of Pugh (US 2014/0335661, of record) and Rafaeli (US 2020/0166777).
Regarding claim 1, Gutierrez disclose a contact lens (see Fig 2A) comprising: a lens, configured to be worn in a human eye (see Fig 2A; Para [0042-44]; ophthalmic device may be on-eye worn device providing vision correcting power); a deformation unit (see Fig 3; accommodation actuator 330), mounted to the lens and configured to receive a deformation voltage and deform according to the deformation voltage to make the lens deform (see Fig 2A; Para [0045]; insert 212 may include a dynamic optic that deforms based on applied voltage) a detecting unit (see Fig 3; 325 controller), mounted to the lens and configured to detect a water content of the lens (see Fig 2A; Para [0050-52, 0061]; controller control logic controls hydration monitoring), and control the deformation voltage which is received by the deformation unit based on the detected water content (see Fig 2A; Para [0052]; hydration signal can be used as input to modulate or improve function or accuracy of optics (e.g. changing index of refraction)).
Gutierrez does not disclose wherein lens is deformed to be at least partially spaced away from the human eye and wherein the detecting unit comprises a thin film transistor, and the thin film transistor comprises an active layer having an electrical conductivity that changes with the water content. Gutierrez and Pugh are related because both teach contact lenses. 
Pugh discloses a contact lens (see Figs 2 and 3) wherein the detecting unit comprises a thin film transistor (see Fig. 4; Para [0072]; thin film transistors formed on lens substrate), and the thin film transistor comprises an active layer that may comprise a 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez with wherein the detecting unit comprises a thin film transistor, and the thin film transistor comprises an active layer that may comprise a material whose conductive changes with water of Pugh for the purpose of reliably measuring the water content of the lens so as to improve control of lens deformation.
Gutierrez in view of Pugh does not disclose wherein the lens is deformed to be at least partially spaced away from the human eye. Gutierrez in view of Pugh and Rafaeli are related because both teach contact lenses. 
Rafaeli discloses a contact lens (see Fig 1A) wherein the lens is deformed to be at least partially spaced away from the human eye (see Figs 2C-2D; Para [0274-0275]; lens deforms in a way wherein the lens is at least partially spaced from the eye)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez in view of Pugh with wherein the lens is deformed to be at least partially spaced away from the human eye of Rafaeli for the purpose of improving patient comfort by allowing rehydration of the eye while wearing contact lens.
Regarding claim 2, Gutierrez in view of Pugh and Rafaeli discloses the contact lens according to claim 1 (Gutierrez: see Fig 2A), wherein a deformation of the lens is an increase of a curvature of the lens (Gutierrez: see Fig 2A; Para [0045]; index of refraction is manipulated by use of liquid crystal lenses thus curvature is in turn manipulated as well). 
Regarding claim 5, Gutierrez in view of Pugh and Rafaeli discloses the contact lens according to claim 1 (Pugh: see Figs 2 and 3), wherein in response to that the water content is not greater than a water content threshold, the active layer is in a first conductive state (Gutierrez: see Fig 1A; Para [0037]; device may have a water content threshold where system activates a response when is said state; Pugh discloses transistor with active layer being in two states, Para [0091-0092]); in response to that the water content is greater than the water content threshold (Gutierrez: see Fig 1A; Para [0037]; device may have a water content threshold where system is in an inactive state; Pugh discloses transistor with active layer being in two states, Para [0091-0092]), the active layer is in a second conductive state; and an electrical conductivity of the active layer in the first conductive state is greater than an electrical conductivity of the active layer in the second conductive state (Gutierrez: see Fig 1A; Para [(0019, 0037]; conductivity increases with decreased hydration, at the lower hydration state active layer would have greater conductivity).
Regarding claim 6, Gutierrez in view of Pugh and Rafaeli discloses the contact lens according to claim 1 (Pugh: see Figs 2 and 3), wherein the active layer is formed of pentacene, lithium chloride, Fe304, ZnO, A1203 or TiO2 (Pugh: see Fig 4; Para [0075]; p-type layer may be composed of pentacene). 
Regarding claim 7, Gutierrez in view of Pugh and Rafaeli discloses the contact lens according to claim 1 (Gutierrez: see Fig 2C), wherein the deformation unit comprises: a first electrode (Gutierrez: electrode, 208A), a deformable layer (Gutierrez: insert, 212) and a second electrode (Gutierrez: electrode, 208C), and the deformable layer is formed 
Regarding claim 9, Gutierrez in view of Pugh and Rafaeli discloses the contact lens according to claim 7 (Gutierrez: see Fig 2C), further comprising: a power supply (Gutierrez: see Fig 3; power supply, 320), configured to supply power to the deformation unit via the detecting unit (Gutierrez: see Fig 3; Para [0061]; power supply 320 supplies power to accommodation unit via controller 325). 
Regarding claim 10, Gutierrez in view of Pugh and Rafaeli discloses the contact lens according to claim 9 (Gutierrez: see Fig 3), wherein the power supply is an organic solar battery (Gutierrez: see Fig 3; Para [0059]; power supply may include a solar cell “photovoltaic cell”). 
Regarding claim 11, Gutierrez in view of Pugh and Rafaeli discloses the contact lens according to claim 9 (Gutierrez: see Fig 3), wherein the power supply comprises a first power supply electrode and a second power supply electrode (Pugh: see Fig 7; Para [0091-92]; power supply has a first and second connection or electrode), the thin film transistor includes a control electrode, a first transistor electrode, and a second transistor electrode (Pugh: see Fig 7; Para [0091-92]; transistor 730 has a first, second, and control electrodes/interconnects), the first transistor electrode of the thin film transistor is connected to the first power supply electrode of the power supply (Pugh: see Fig 7; Para [0091-92]; transistor 730 has a source electrode connected to the first power supply electrode), the second transistor electrode of the thin film transistor is connected to the first electrode of the deformation unit (Pugh: see Fig 7; Para [0091-92]; drain electrode of transistor 730 is connected to first interconnect of active optical device 770), and the 
Regarding claim 12, Gutierrez in view of Pugh and Rafaeli discloses the contact lens according to claim 11 (Pugh: see Fig 7), wherein the control electrode of the thin film transistor is connected to the first power supply electrode of the power supply (Pugh: see Fig 7; Para [0091-0092]; control electrode of the thin film transistor is connected to the first power supply electrode through controller 750). 
Regarding claim 13, Gutierrez in view of Pugh and Rafaeli discloses the contact lens according to claim 9 (Gutierrez: see Fig 2C), further comprising: a protective layer (Gutierrez: see Fig 2C; enclosure 202 surrounds components and is composed of silicone hydrogel), wherein a groove of the lens is on a side of the lens (Gutierrez: see Fig 2A; elements disponed in lens in grooves within enclosure 202); the detecting unit, the deformation unit and the power supply are formed in the groove (Gutierrez: see Fig 2A; Para [0043-44]; control electronics are formed inside the enclosure 202), and the protective layer covers the detecting unit, the power supply, and the deformation unit on the lens (Gutierrez: see Fig 2B; Para [0043-0044]; protective layer/ enclosure 202, covers the components on the lens).
Regarding claim 14, Gutierrez in view of Pugh and Rafaeli discloses contact lens according to claim 13 (Gutierrez: see Fig 2A-C), wherein a material of the protective layer is the same with a material of the lens (Gutierrez: see Fig 2C; Para [0043]; enclosure 202 is of the same material as the ophthalmic device 200 which is Silicon hydrogel). 
Regarding claim 15, Gutierrez in view of Pugh and Rafaeli discloses the contact lens according to claim 9 (Gutierrez: see Fig 2A), wherein the detection unit, the deformation unit, and the power supply are encapsulated within the lens (Gutierrez: see Figs 2A-C; Para [0043- 0044]; control electronics are all enclosed within the silicone hydrogel)
Regarding claim 16, Gutierrez in view of Pugh and Rafaeli discloses the contact lens according to claim 9 (Gutierrez: see Fig 3), further comprising: a communication transmission unit, wherein the detecting unit is connected to the communication transmission unit (Gutierrez: see Fig 3; Controller 325 is connected to the antenna 340), and is configured to enable an electrical connection of the communication transmission unit with the power supply in response to that the water content is not greater than a water content threshold (Gutierrez: see Fig 3; Para [0056; 0061]; controller 325 connects the power supply with the antenna according to control 380 and communication 370), and the communication transmission unit is connected to the power supply and is configured to transmit information to an external device (Gutierrez: see Fig 3; Para [0064]; antenna 340 is connected to the power supply 320 and configured to transmit information to a reader 307). 
Regarding claim 17, Gutierrez discloses a contact lens assembly comprising (see Fig 2A): a contact lens, comprising: a lens, configured to be worn in a human eye (see Fig 2A; Para [0042-44]; ophthalmic device may be on-eye worn device providing vision correcting power); and a deformation unit (see Fig 3; accommodation actuator 330), mounted to the lens and configured to receive a deformation voltage and deform according to the deformation voltage to make the lens deform (see Fig 2A; Para [0045]; insert 212 may include a dynamic optic that deforms based on applied voltage); and a 
Gutierrez does not disclose wherein the lens is deformed to be at least partially spaced away from the human eye and wherein the detecting unit comprises a thin film transistor, and the thin film transistor comprises an active layer having an electrical conductivity that changes with the water content. Gutierrez and Pugh are related because both teach contact lens assemblies. 
Pugh discloses a contact lens assembly, (see Figs 2 and 3) wherein the detecting unit comprises a thin film transistor (see Fig. 4; Para [0072]; thin film transistors formed on lens substrate), and the thin film transistor comprises an active layer having an electrical conductivity (see Fig 4; Para [0075]; P-type layer is deposited on dielectric layer at step 430 acts as active layer). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez with wherein the detecting unit comprises a thin 
Gutierrez in view of Pugh does not disclose wherein the lens is deformed to be at least partially spaced away from the human eye. Gutierrez in view of Pugh and Rafaeli are related because both teach contact lenses. 
Rafaeli discloses a contact lens (see Fig 1A) wherein the lens is deformed to be at least partially spaced away from the human eye (see Figs 2C-2D; Para [0274-0275]; lens deforms in a way wherein the lens is at least partially spaced from the eye)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez in view of Pugh with wherein the lens is deformed to be at least partially spaced away from the human eye of Rafaeli for the purpose of improving patient comfort by allowing rehydration of the eye while wearing contact lens.
Regarding claim 19, Gutierrez in view of Pugh and Rafaeli discloses the contact lens according to claim 17 (Gutierrez: see Fig 2C), wherein the deformation unit comprises: a first electrode (Gutierrez: electrode, 208A), a deformable layer (Gutierrez: insert, 212) and a second electrode (Gutierrez: electrode, 208C), and the deformable layer is formed between the first electrode and the second electrode (Gutierrez: see Fig 2C; Para [0054]; insert, 212, formed between electrodes 208A and 208C). 
Regarding claim 20, Gutierrez discloses a contact lens (see Figs 2A-C) comprising: a lens (see Fig 2A), configured to be worn in a human eye (see Fig 2A; Para [0012]); a deformation unit (see Fig 2A; 212 insert may include dynamic optics as well as control 
Gutierrez does not disclose wherein the lens is deformed to be at least partially spaced away from the human eye and wherein the detecting unit comprises a thin film transistor, and the thin film transistor comprises an active layer having an electrical conductivity that changes with the water content. Gutierrez and Pugh are related because both teach contact lenses. 
Pugh discloses a contact lens (see Figs 2 and 3) wherein the detecting unit comprises a thin film transistor (see Fig. 4; Para [0072]; thin film transistors formed on lens substrate), and the thin film transistor comprises an active layer having an electrical 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez with wherein the detecting unit comprises a thin film transistor, and the thin film transistor comprises an active layer having an electrical conductivity of Pugh for the purpose of improving the electrical properties of the lens so as to improve measurement of conductivity.
Gutierrez in view of Pugh does not disclose wherein the lens is deformed to be at least partially spaced away from the human eye. Gutierrez in view of Pugh and Rafaeli are related because both teach contact lenses. 
Rafaeli discloses a contact lens (see Fig 1A) wherein the lens is deformed to be at least partially spaced away from the human eye (see Figs 2C-2D; Para [0274-0275]; lens deforms in a way wherein the lens is at least partially spaced from the eye)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez in view of Pugh with wherein the lens is deformed to be at least partially spaced away from the human eye of Rafaeli for the purpose of improving patient comfort by allowing rehydration of the eye while wearing contact lens.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (US 2018/0246049, of record) in view of Pugh (US 2014/0335661, of record) and Rafaeli (US 2020/0166777) as applied to claim 1 above, and further in view of Van Heugten (US 2017/0293197, of record). 
Regarding claim 8, Gutierrez in view of Pugh and Rafaeli discloses the contact lens according to claim 7 (see Fig 2C), the deformable layer is formed of an electrostrictive material (see Fig 2A; Para [0044]; 212 may be formed of PMMA or silicone).
Gutierrez in view of Pugh and Rafaeli does not disclose wherein the first electrode and the second electrode are formed of a transparent flexible conductive polymer. Gutierrez in view of Pugh and Rafaeli and Van Heugten are related because both teach contact lenses. 
Van Heugten discloses a contact lens (see Fig 13) wherein the first electrode and the second electrode are formed of a transparent flexible conductive polymer (see Fig 14; Para [0081]; electrodes formed of conductive flexible polymer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Gutierrez in view of Pugh with wherein the first electrode and the second electrode are formed of a transparent flexible conductive polymer of Van Heugten for the purpose of improving the electrical properties of the lens so as to improve measurement of conductivity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872